DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2022 has been entered.
 Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 62/697,632, 62/799,475, 16/509,701, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior applications do not disclose the embodiment shown in Figs. 19-27. Accordingly claims 4-10 and 14 are not entitled to the benefit of the prior applications.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 11-13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (WO 2017/108686 A1) in view of Trull (US 5,947,929).
With regard to claim 1, Thomas et al. teach a syringe for delivery of a liquid medicament, the syringe comprising: a tubular barrel extending along an axis from an open end to a needle adapter (Fig. 3 member 41, end which connects to 40 is taken as a needle adapter), the open end having outwardly extending grip flanges (Fig. 3 member 410); a plunger having a first end fitting within the tubular barrel to move along the axis within the tubular barrel (Fig. 3 member 42).  Thomas et al. do not disclose specific details of the plunger.  However, Trull teaches a plunger and piston for dispensing the substance within a syringe which comprises a first connector attached to first end of the plunger (Fig. 2 plunger 40 and 54, Fig. 4 elastomeric piston 82 Col. 7 line 10, first connector is the groove formed under 40 Col. 7 lines 41-43); a second connector having an inwardly extending cantilevered tooth attached to the elastomeric piston and connectable to the first connector to resist separation of the first connector and second connector along the axis (Fig. 4 member 80 with cantilevered tooth members 96 on 30 which engages with the groove of 40, Col. 7 lines 41-43); wherein the inwardly extending cantilevered tooth of the second connector is insertable into the outwardly facing groove of the first connector along a circular path without compressing the elastomeric piston into the tubular barrel (80 and 40 are capable of being connected without compressing the piston) and with a relative rotation of the first connector with respect to the second connector about the axis (while not necessary, the plunger is capable of rotating as it is pushed into the piston).  Trull teaches this is beneficial for facilitating engagement without the necessity for registration and rotational locking and aids in avoiding contamination of the internal surface of the syringe (Col. 3 lines 54-57, 61-64).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a plunger and piston connection in Thomas et al. as in Trull as Trull teaches this is beneficial for facilitating engagement without the necessity for registration and rotational locking and aids in avoiding contamination of the internal surface of the syringe.  Such construction would still yield the same predictable result of dispensing fluid in Thomas et al. 
With regard to claim 3, as connected in Trull there is necessarily a predetermined axial separation.
With regard to claims 4-6, the shaft collar is taken to include 301, 302, and 303 (Fig. 3), the plunger moves thorough this portion of the device, the portion 302 and the opposing portion on the other side of the barrel are taken as finger grips as they can be gripped by a user.  The guide is formed by inward walls of 303 and 301 which receive 410, the barrel would be capable of rotating form a potential initial position to be positioned to align with 301 and 303 for insertion (Fig. 3).
With regard to claim 7, notched interior portion of member 31 which mates with syringe components is taken as the holder which removably receives the collar when closed and opened (Fig. 3).
With regard to claim 8, 3 is the overall housing, 31 is the pivotable cover which supports the holder, 30 is the base enclosing motor 381 (Figs. 3 and 5A, [0050]-[0053]).
With regard to claim 11, the piston 82 is stretched over 80 and there are no hollow areas between 82 and 80 into which 82 could compress (Fig. 4, Col. 7 lines 10-11).
With regard to claims 12 and 13, the plastic portion 80 fills the space within 82 (Fig. 4).
With regard to claim 16, Thomas et al. teach a syringe for delivery of a liquid medicament, the syringe comprising: a tubular barrel extending along an axis from an open end to a needle adapter (Fig. 3 member 41, end which connects to 40 is taken as a needle adapter), the open end having outwardly extending grip flanges (Fig. 3 member 410); a plunger having a first end fitting within the tubular barrel to move along the axis within the tubular barrel (Fig. 3 member 42).  Thomas et al. do not disclose specific details of the plunger.  However, Trull teaches a plunger and piston for dispensing the substance within a syringe which comprises a first connector attached to first end of the plunger (Fig. 2 plunger 40 and 54, Fig. 4 elastomeric piston 82 Col. 7 line 10, first connector is the groove formed under 40 Col. 7 lines 41-43); a second connector to the elastomeric piston and connectable to the first connector to resist separation of the first connector and second connector along the axis (Fig. 4 member 80); wherein one of the first and second connector has a cantilevered tooth flexibly engaging with a groove of the other of the first and second connector (Fig. 4 member 80 with cantilevered tooth members 96 on 30 which engages with the groove of 40, Col. 7 lines 41-43) wherein the cantilevered tooth of the second connector is insertable into the groove of the first connector along a circular path without compressing the elastomeric piston into the tubular barrel (80 and 40 are capable of being connected without compressing the piston) and with a relative rotation of the first connector with respect to the second connector about the axis (while not necessary, the plunger is capable of rotating as it is pushed into the piston).  Trull teaches this is beneficial for facilitating engagement without the necessity for registration and rotational locking and aids in avoiding contamination of the internal surface of the syringe (Col. 3 lines 54-57, 61-64).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a plunger and piston connection in Thomas et al. as in Trull as Trull teaches this is beneficial for facilitating engagement without the necessity for registration and rotational locking and aids in avoiding contamination of the internal surface of the syringe.  Such construction would still yield the same predictable result of dispensing fluid in Thomas et al.  As combined the piston 82 is stretched over 80 there are no hollow areas between 82 and 80 into which 82 could compress (Fig. 4, Col. 7 lines 10-11).
With regard to claims 17 and 18, the plastic portion 80 fills the space within 82 (Fig. 4).

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (WO 2017/108686 A1) in view of Trull (US 5,947,929) as applied to claim 8 above, and further in view of Kamen et al. (US 2014/0188076 A1).
With regard to claim 9, 3 is the overall housing, 31 is the pivotable cover which supports the holder, 30 is the base enclosing motor 381 (Figs. 3 and 5A, [0050]-[0053]).  Thomas et al. do not disclose a sensor to provide measurement of motion of the plunger indicating movement of the plunger.  However, Kamen et al. teach an injection device in which a sensor is incorporated into the base to detect displacement of the plunger to determine the volume delivered ([0192], [0576]-[0580], [0609]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a motion sensor in Thomas et al. as Kamen et al. teach this is beneficial for determining volume delivered.
With regard to claim 14, Thomas et al. teach a device substantially as claimed.  Thomas et al. do not disclose a sensor attached to the holder to sense pressure to indicate an occlusion.  However, Kamen teach using a pressure sensor 532 which can be used to detect an occlusion ([0474], Fig. 30).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pressure sensor in Thomas et al. as Kamen et al. teach this is beneficial for detecting an occlusion.  Such a sensor would be combined with 32 which is attached to the holder via the intervening device structure.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (WO 2017/108686 A1), Trull (US 5,947,929), and Kamen et al. (US 2014/0188076 A1) as applied to claim 9 above, and further in view of Piehl et al. (US 2016/0166761 A1).
With regard to claim 10, Thomas et al. teach a device substantially as claimed.  Thomas et al. do not disclose a latch.  However, Piehl et al. discloses various latches to secure housing components into position (Figs. 13, 14, and 25, [0158], [0159], [0175]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a latch in Thomas et al. as in Piehl et al. as this ensures the interior components remain secured in the device during use, this results in the components maintaining alignment.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (WO 2017/108686 A1) and Trull (US 5,947,929) as applied to claim 1 above, and further in view of Namey JR. (US 5,902,276).
With regard to claim 11, as rejected above the Examiner finds the elastomeric piston is free from hollow areas that compress during use.  However, if this is not found to be the case Namey JR. teaches co-molding the elastomeric piston with the plastic connector which is beneficial because it reduces human labor involved plunger manufacturing, and reduces costs, while also reducing the opportunity for manufacturing defects caused by human assembly and/or inadequate cooling (Col. 2 lines 20-25, Fig. 3).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to mold the elastomeric portion and inserted connector portion such that the plastic connector fills the space within the elastomeric member in Thomas et al. as combined with Trull as in Namey JR. as Namey JR. teach this is beneficial because it reduces human labor involved plunger manufacturing, and reduces costs, while also reducing the opportunity for manufacturing defects caused by human assembly and/or inadequate cooling.
With regard to claims 12 and 13, the plastic portion 80 fills the space within 82 (Fig. 4) and would be molded as combined above in view of Namey JR.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (WO 2017/108686 A1) and Trull (US 5,947,929) as applied to claim 1 above, and further in view of Cane (US 2010/0057014 A1).
With regard to claim 19, Thomas et al. and Trull teach a device substantially as claimed but do not disclose a positive stop.  However, Cane teaches equivalently connecting a piston and plunger using cantilevered fingers which engage a groove (exemplary Fig. 4D fingers 137 engage groove under 373) or which engage a groove with a positive stop which is beneficial in preventing disconnection when drug is being drawn into the syringe (Fig. 8 stop 155, groove under 154, [0063], [0066]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a positive stop in Thomas et al. and Trull as Cane teaches this is equivalent to a connection without a stop and would yield the same predictable result and can provide additional benefit in securing the connection when drug is being drawn into the syringe.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (WO 2017/108686 A1) in view of Trull (US 5,947,929) and Namey JR. (US 5,902,276).
With regard to claim 16, Thomas et al. teach a syringe for delivery of a liquid medicament, the syringe comprising: a tubular barrel extending along an axis from an open end to a needle adapter (Fig. 3 member 41, end which connects to 40 is taken as a needle adapter), the open end having outwardly extending grip flanges (Fig. 3 member 410); a plunger having a first end fitting within the tubular barrel to move along the axis within the tubular barrel (Fig. 3 member 42).  Thomas et al. do not disclose specific details of the plunger.  However, Trull teaches a plunger and piston for dispensing the substance within a syringe which comprises a first connector attached to first end of the plunger (Fig. 2 plunger 40 and 54, Fig. 4 elastomeric piston 82 Col. 7 line 10, first connector is the groove formed under 40 Col. 7 lines 41-43); a second connector having an inwardly extending cantilevered tooth attached to the elastomeric piston and connectable to the first connector to resist separation of the first connector and second connector along the axis (Fig. 4 member 80 with cantilevered tooth members 96 on 30 which engages with the groove of 40, Col. 7 lines 41-43).  Trull teaches this is beneficial for facilitating engagement without the necessity for registration and rotational locking and aids in avoiding contamination of the internal surface of the syringe (Col. 3 lines 54-57, 61-64).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a plunger and piston connection in Thomas et al. as in Trull as Trull teaches this is beneficial for facilitating engagement without the necessity for registration and rotational locking and aids in avoiding contamination of the internal surface of the syringe.  Such construction would still yield the same predictable result of dispensing fluid in Thomas et al.  As rejected above the Examiner finds the elastomeric piston is free from hollow areas that compress during use.  However, if this is not found to be the case Namey JR. teaches co-molding the elastomeric piston with the plastic connector which is beneficial because it reduces human labor involved plunger manufacturing, and reduces costs, while also reducing the opportunity for manufacturing defects caused by human assembly and/or inadequate cooling (Col. 2 lines 20-25, Fig. 3).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to mold the elastomeric portion and inserted connector portion such that the plastic connector fills the space within the elastomeric member in Thomas et al. as combined with Trull as in Namey JR. as Namey JR. teach this is beneficial because it reduces human labor involved plunger manufacturing, and reduces costs, while also reducing the opportunity for manufacturing defects caused by human assembly and/or inadequate cooling.
With regard to claims 17 and 18, the plastic portion 80 fills the space within 82 (Fig. 4) and would be molded as combined above in view of Namey JR.

Claim(s) 1, 3-8, 11-13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (WO 2017/108686 A1) in view of Cane (US 2010/0057014 A1).
With regard to claim 1, Thomas et al. teach a syringe for delivery of a liquid medicament, the syringe comprising: a tubular barrel extending along an axis from an open end to a needle adapter (Fig. 3 member 41, end which connects to 40 is taken as a needle adapter), the open end having outwardly extending grip flanges (Fig. 3 member 410); a plunger having a first end fitting within the tubular barrel to move along the axis within the tubular barrel (Fig. 3 member 42).  Thomas et al. do not disclose specific details of the plunger.  However, Cane teaches a plunger and piston for dispensing the substance within a syringe which comprises a first connector attached to first end of the plunger (Figs. 6 and 8, plunger 15 first connector includes components 152-156); a second connector having an inwardly extending cantilevered tooth attached to the elastomeric piston and connectable to the first connector to resist separation of the first connector and second connector along the axis (Figs. 4a and 3b, piston 19 [0003], second connector 13, cantilevered tooth 137 extending from arm 135, [0052], [0063], [0066]); wherein the inwardly extending cantilevered tooth of the second connector is insertable into the outwardly facing groove of the first connector along a circular path without compressing the elastomeric piston into the tubular barrel ([0063], [0066], 137 engages the groove under 154, this is able to be done without compression) and with a relative rotation of the first connector with respect to the second connector about the axis ([0063], [0066]).  This is beneficial in preventing disconnection when drug is being drawn into the syringe ([0063], [0066]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a connection between the piston and plunger in Thomas et al. as Cane teaches this is equivalent to a connection without a stop and would yield the same predictable result and can provide additional benefit in securing the connection when drug is being drawn into the syringe.  Such construction would still yield the same predictable result of dispensing fluid in Thomas et al.
With regard to claim 3, as connected in Cane there is necessarily a predetermined axial separation.
With regard to claims 4-6, the shaft collar is taken to include 301, 302, and 303 (Fig. 3), the plunger moves thorough this portion of the device, the portion 302 and the opposing portion on the other side of the barrel are taken as finger grips as they can be gripped by a user.  The guide is formed by inward walls of 303 and 301 which receive 410, the barrel would be capable of rotating form a potential initial position to be positioned to align with 301 and 303 for insertion (Fig. 3).
With regard to claim 7, notched interior portion of member 31 which mates with syringe components is taken as the holder which removably receives the collar when closed and opened (Fig. 3).
With regard to claim 8, 3 is the overall housing, 31 is the pivotable cover which supports the holder, 30 is the base enclosing motor 381 (Figs. 3 and 5A, [0050]-[0053]).
With regard to claim 11, the piston 19 is stretched over 13 and there are no hollow areas between 19 and 13 into which 19 could compress (Fig. 4b).
With regard to claims 12 and 13, the plastic portion 13 ([0045]) fills the space within 19 (Fig. 4b).
With regard to claim 16, Thomas et al. teach a syringe for delivery of a liquid medicament, the syringe comprising: a tubular barrel extending along an axis from an open end to a needle adapter (Fig. 3 member 41, end which connects to 40 is taken as a needle adapter), the open end having outwardly extending grip flanges (Fig. 3 member 410); a plunger having a first end fitting within the tubular barrel to move along the axis within the tubular barrel (Fig. 3 member 42).  Thomas et al. do not disclose specific details of the plunger.  However, Cane teaches a plunger and piston for dispensing the substance within a syringe which comprises a first connector attached to first end of the plunger (Figs. 6 and 8, plunger 15 first connector includes components 152-156); a second connector to the elastomeric piston and connectable to the first connector to resist separation of the first connector and second connector along the axis (Figs. 4a and 3b, piston 19 [0003], second connector 13, cantilevered tooth 137 extending from arm 135, [0052], [0063], [0066]); wherein one of the first and second connector has a cantilevered tooth flexibly engaging with a groove of the other of the first and second connector (Figs. 4a, 3b, and 8, cantilevered tooth 137 extending from arm 135, engages with the groove under 154 [0052], [0063], [0066]) wherein the cantilevered tooth of the second connector is insertable into the groove of the first connector along a circular path without compressing the elastomeric piston into the tubular barrel ([0063], [0066], 137 engages the groove under 154, this is able to be done without compression) and with a relative rotation of the first connector with respect to the second connector about the axis ([0063], [0066]).  This is beneficial in preventing disconnection when drug is being drawn into the syringe ([0063], [0066]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a connection between the piston and plunger in Thomas et al. as Cane teaches this is equivalent to a connection without a stop and would yield the same predictable result and can provide additional benefit in securing the connection when drug is being drawn into the syringe.  Such construction would still yield the same predictable result of dispensing fluid in Thomas et al.  As combined the piston 19 is stretched over 13 and there are no hollow areas between 19 and 13 into which 19 could compress (Fig. 4b).
With regard to claims 17 and 18, the plastic portion 13 ([0045]) fills the space within 19 (Fig. 4b).
With regard to claim 19, see Cane Fig. 8 stop 155.

Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (WO 2017/108686 A1) in view of Cane (US 2010/0057014 A1) as applied to claim 8 above, and further in view of Kamen et al. (US 2014/0188076 A1).
With regard to claim 9, 3 is the overall housing, 31 is the pivotable cover which supports the holder, 30 is the base enclosing motor 381 (Figs. 3 and 5A, [0050]-[0053]).  Thomas et al. do not disclose a sensor to provide measurement of motion of the plunger indicating movement of the plunger.  However, Kamen et al. teach an injection device in which a sensor is incorporated into the base to detect displacement of the plunger to determine the volume delivered ([0192], [0576]-[0580], [0609]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a motion sensor in Thomas et al. as Kamen et al. teach this is beneficial for determining volume delivered.
With regard to claim 14, Thomas et al. teach a device substantially as claimed.  Thomas et al. do not disclose a sensor attached to the holder to sense pressure to indicate an occlusion.  However, Kamen teach using a pressure sensor 532 which can be used to detect an occlusion ([0474], Fig. 30).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a pressure sensor in Thomas et al. as Kamen et al. teach this is beneficial for detecting an occlusion.  Such a sensor would be combined with 32 which is attached to the holder via the intervening device structure.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (WO 2017/108686 A1), Cane (US 2010/0057014 A1), and Kamen et al. (US 2014/0188076 A1) as applied to claim 9 above, and further in view of Piehl et al. (US 2016/0166761 A1).
With regard to claim 10, Thomas et al. teach a device substantially as claimed.  Thomas et al. do not disclose a latch.  However, Piehl et al. discloses various latches to secure housing components into position (Figs. 13, 14, and 25, [0158], [0159], [0175]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a latch in Thomas et al. as in Piehl et al. as this ensures the interior components remain secured in the device during use, this results in the components maintaining alignment.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (WO 2017/108686 A1) and Cane (US 2010/0057014 A1) as applied to claim 1 above, and further in view of Namey JR. (US 5,902,276).
With regard to claim 11, as rejected above the Examiner finds the elastomeric piston is free from hollow areas that compress during use.  However, if this is not found to be the case Namey JR. teaches co-molding the elastomeric piston with the plastic connector which is beneficial because it reduces human labor involved plunger manufacturing, and reduces costs, while also reducing the opportunity for manufacturing defects caused by human assembly and/or inadequate cooling (Col. 2 lines 20-25, Fig. 3).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to mold the elastomeric portion and inserted connector portion such that the plastic connector fills the space within the elastomeric member in Thomas et al. as combined with Trull as in Namey JR. as Namey JR. teach this is beneficial because it reduces human labor involved plunger manufacturing, and reduces costs, while also reducing the opportunity for manufacturing defects caused by human assembly and/or inadequate cooling.
With regard to claims 12 and 13, the plastic portion 13 ([0045]) fills the space within 19 (Fig. 4b) and would be molded as combined above in view of Namey JR.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (WO 2017/108686 A1) in view of Cane (US 2010/0057014 A1) and Namey JR. (US 5,902,276).
With regard to claim 16, Thomas et al. teach a syringe for delivery of a liquid medicament, the syringe comprising: a tubular barrel extending along an axis from an open end to a needle adapter (Fig. 3 member 41, end which connects to 40 is taken as a needle adapter), the open end having outwardly extending grip flanges (Fig. 3 member 410); a plunger having a first end fitting within the tubular barrel to move along the axis within the tubular barrel (Fig. 3 member 42).  Thomas et al. do not disclose specific details of the plunger.  However, Cane teaches a plunger and piston for dispensing the substance within a syringe which comprises a first connector attached to first end of the plunger (Figs. 6 and 8, plunger 15 first connector includes components 152-156); a second connector to the elastomeric piston and connectable to the first connector to resist separation of the first connector and second connector along the axis (Figs. 4a and 3b, piston 19 [0003], second connector 13, cantilevered tooth 137 extending from arm 135, [0052], [0063], [0066]); wherein one of the first and second connector has a cantilevered tooth flexibly engaging with a groove of the other of the first and second connector (Figs. 4a, 3b, and 8, cantilevered tooth 137 extending from arm 135, engages with the groove under 154 [0052], [0063], [0066]) wherein the cantilevered tooth of the second connector is insertable into the groove of the first connector along a circular path without compressing the elastomeric piston into the tubular barrel ([0063], [0066], 137 engages the groove under 154, this is able to be done without compression) and with a relative rotation of the first connector with respect to the second connector about the axis ([0063], [0066]).  This is beneficial in preventing disconnection when drug is being drawn into the syringe ([0063], [0066]).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a connection between the piston and plunger in Thomas et al. as Cane teaches this is equivalent to a connection without a stop and would yield the same predictable result and can provide additional benefit in securing the connection when drug is being drawn into the syringe.  Such construction would still yield the same predictable result of dispensing fluid in Thomas et al.  As rejected above the Examiner finds the elastomeric piston is free from hollow areas that compress during use.  However, if this is not found to be the case Namey JR. teaches co-molding the elastomeric piston with the plastic connector which is beneficial because it reduces human labor involved plunger manufacturing, and reduces costs, while also reducing the opportunity for manufacturing defects caused by human assembly and/or inadequate cooling (Col. 2 lines 20-25, Fig. 3).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to mold the elastomeric portion and inserted connector portion such that the plastic connector fills the space within the elastomeric member in Thomas et al. as combined with Cane as in Namey JR. as Namey JR. teach this is beneficial because it reduces human labor involved plunger manufacturing, and reduces costs, while also reducing the opportunity for manufacturing defects caused by human assembly and/or inadequate cooling.
With regard to claims 17 and 18, the plastic portion 13 ([0045]) fills the space within 19 (Fig. 4b) and would be molded as combined above in view of Namey JR.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding Applicant’s arguments with respect to Trull, Applicant refers to Fig. 13 which is not relied upon by the rejection.  Applicant refers to an outwardly cantilevered tooth of the plunger and an inward facing groove of the piston, these features are not relied upon in the rejection in such a manner.    Further, were the Examiner to utilize Fig. 13 the indicated outwardly extending teeth could also be considered to form a groove, and the inwardly facing groove is formed by cantilevered teeth.  Though Trull indicates the plunger moves along axis A in Fig. 13 the device is capable of having the piston and plunger connected before delivery begins.  It would be more likely to deliver an incorrect dosage if the user attempted to attach the piston in plunger while delivering at the same time.  The amendments to the claims have overcome the previous rejections under 35 UI.S.C. 112.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/            Primary Examiner, Art Unit 3783